DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 76-95 are pending.
Applicant’s amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 76-83 and 93-95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO2014/126370 A1; as provided by the applicant on IDS dated 05/17/2018) as evidenced by Giuliano (Pharmaceutics, 2018, 10(3):159, pages 1-26) and  evidenced by Drugbank (https://go.drugbank.com/drugs/DB11063 :downloaded on 01/27/2022).
Kim discloses a composition with several examples (1-3%wt% with respect to total weight of the composition) for wound healing comprising chitosan (0.4-20wt% with respect to total weight of the composition) (which can be obtained from crustaceans) with % of deacetylation as 80%, 82%, 84%, 86%, 90% or higher (thus reads on limitation of up to (less than) 100%) (paragraph 37),  purified water, lactic acid 0.2-20wt% with respect to total weight of the composition (encompasses 40-100% of the weight of the chitosan); preservative such as benzyl alcohol and further may contain plasticizer such as propylene glycol; polyol, such as  polyethylene glycol PEG (with molecular weight of at least 90g/mol); essential oils, such as olive oil (extracted from plant material); with or without additional active agent (the additional agent as provided in the instant applications includes only steroid, antiviral and antibiotic are:

    PNG
    media_image1.png
    388
    426
    media_image1.png
    Greyscale

or with or without  iodophore (for example povidone-iodine (same compound and iodophore as described in the instant specification)  (paragraphs 17, 23, 26, 29, 31-34, 37, 42-44, claims and Examples 1-4, 6-20, paragraphs 66 -92). Examples 1-4, 6-20 (paragraphs 66 -92) discloses % by weight of chitosan based on the weight of the formulation as 10% (example 4), 0.5% (example 7),   3% (example 13), 2% (examples 9, 11, 12 and 14),   4% (examples 1-3, 6, 10, 15-19), 1% (example 8, 20) along with water (at least 80wt% of the formulation in examples (7-10) and lactic acid.  
For example (pages 13-14, paragraphs 64-69), example 1 consists: Chitosan 4g, lactic acid 2 g and water 100g-6g-(2.5-0.1-1-0.05-1=4.65g) =89.35g were dissolved making a composition and then added  polyoxamer 407 (considered as stabilizer or bioadhesive polymer; as evidenced by Giuliano, entire article, especially  sections 2.2, 3.1 and 3.2) and/or polysorbate 80 (a stabilizer; as evidenced by Drugbank; entire article). Further, see the method of making the composition of example 1 (page 13-14, paragraph 0066), where only water (89.35g), acid (2g) and chitosan (4g) and polyoxamer 407 (a stabilizer) 2.5g were mixed and thus reads on the instant claims with no additional agent. Thus chitosan 4/97.85 (89.35+2g+4g+2.5g=97.85g) x100=4.08 % (example 1) and acid 2/4x100=50% of chitosan (reads on all limitations of the instant claims).

    PNG
    media_image2.png
    537
    745
    media_image2.png
    Greyscale


Another example (pages 14-15, paragraphs 73-76), example 8 comprises non-water components (please see the interpretation as above): Chitosan 1g, lactic acid 0.5 g and water 100g-1.5g-(2.5-0.1-1-0.05-1=4.65g) =93.85g were dissolved making a composition and then added  polyoxamer 407 (considered as stabilizer or bioadhesive polymer; as evidenced by Giuliano, entire article, especially  sections 2.2, 3.1 and 3.2). The composition is prepared in same manner as in example 1 and thus a composition consisting of only water, chitosan, lactic acid and polyoxamer 407 was prepared before mixing with other components (pages 14-15, paragraph 0074-0075), where only water (93.85g), acid (0.5g) and chitosan (1g) and polyoxamer 407 (2.5g) were mixed and thus reads on the instant claims with no additional agent. Thus chitosan 1/97.85 (93.85+1+0.5+2.5=97.85) x100=1.02 % of total composition (reads on limitations of claim 80 and 94); and acid 0.5/1x100=50% of chitosan (reads on all limitations of the instant claims).
With regard to limitation of viscosity of chitosan -since the cited prior art teaches same chitosan as in the instant claims and substances are inseparable from their physical and chemical properties, the chitosan of the cited prior art is also expected to possess same viscosity under same conditions as in the instant claims. 
With regard to limitations of pH of formulation - since the cited prior art teaches same formulation with same ingredient as in the instant claims and formulations are inseparable from their physical and chemical properties, the formulation of the cited prior art is also expected to possess same pH as in the instant claims.
Since the cited prior art reads on limitations of the instant claims 76-83 and 93-95, these claims are anticipated.
Allowable Subject matter
Claims 84-92 presents allowable subject matter.
Response to prior art rejection Arguments
Applicant’s remarks and amendment, filed 01/18/2022 have been fully considered but not found persuasive.
 	Applicant argument is moot in view of new rejection as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Claims 84-92 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623